merit. Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380,
                1382 (1987) (indicating that only a written and filed order has any effect).
                Moreover, although the appealed order dismisses the complaint as to the
                named parties, it does not involve an injunction. We remain unconvinced
                that jurisdiction over this appeal is proper. See, e.g., Turkey Mtn. Airport,
                Inc. v. Estate of Paler, 82 S.W.3d 233, 235 (Mo. CE. App. 2002) (explaining
                that a judgment in an action affecting real estate is not final and
                appealable until the rights of all the respective parties to the property are
                declared). Accordingly, as appellant failed to demonstrate jurisdiction, we
                conclude that dismissal of this appeal is warranted. Thus, we
                            ORDER this appeal DISMISSED.




                                                                                          , J.
                                                              Hardesty



                                                              Douglas




                cc:   Hon. Michelle Leavitt, District Judge
                      Kang & Associates PLLC
                      Akerman LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A